MILLS, Judge.
In this workers’ compensation appeal, the employer/carrier challenge the deputy commissioner’s award of permanent total disability benefits on the ground of inadequate job search. We affirm.
The claimant is a mentally retarded adult whose educational level is estimated at fourth grade and whose prospects for fur: ther educational development aré bleak. The industrial accident caused permanent injury to both legs, preventing the claimant from standing or sitting for more than one hour at a time. During the two years and one month between maximum medical improvement and the hearing before the deputy commissioner concerning permanent total disability benefits, the claimant attended institutional home management and service courses at a vocational center. He also studied reading and math at the vocational center. In addition, he contacted or was provided interviews with fifteen potential employers. Four potential employers actually gave him a job, but each time he was unable to complete a full-day’s work because of his injuries.
The deputy commissioner found the claimant “is not able uninterruptedly to do even light work due to physical limitation.” If supported by competent substantial evidence, such a finding means a job search is unnecessary. Lancaster Youth Development Center v. Waters, 381 So.2d 1156 (Fla. 1st DCA 1980). The deputy commissioner also found the claimant made an adequate job search.
We find it unnecessary to decide whether a job search was completely excused because the search actually conducted, although somewhat limited, was adequate considering the claimant’s abilities *104and restrictions. Drummond v. Plumbing Corp. of America, 428 So.2d 741 (Fla. 1st DCA 1983).
AFFIRMED.
SHIVERS and WIGGINTON, JJ., concur.